t c summary opinion united_states tax_court jin xiong petitioner v commissioner of internal revenue respondent docket no 2795-06s filed date jin xiong pro_se w lance stodghill for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure penalty under sec_6662 the issues for decision are whether petitioner is entitled to a deduction for claimed home_office expenses the amount if any of the excess unreimbursed employee and other miscellaneous expenses deduction to which petitioner is entitled whether petitioner is entitled to a deduction under sec_179 with respect to a motor_vehicle the amount of the deduction for charitable_contributions to which petitioner is entitled and whether petitioner is liable for a penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in college station texas at the time he filed the petition 1the excess unreimbursed employee and other miscellaneous expenses deduction is claimed on schedule a itemized_deductions the amount of the deduction equals the sum of unreimbursed employee expenses--job travel union dues job education etc tax preparation fees and other expenses--investment safe deposit box etc less an amount equal to percent the percent floor of the taxpayer’s adjusted_gross_income see sec_67 petitioner timely filed a form_1040 u s individual_income_tax_return for in which he claimed a deduction of dollar_figure for excess unreimbursed employee and other miscellaneous expenses and a deduction of dollar_figure for charitable_contributions on or about date petitioner filed a form 1040x amended u s individual_income_tax_return for in which he claimed a deduction under sec_179 with respect to a motor_vehicle in his amended_return petitioner recharacterized a portion dollar_figure of vehicle used in business travel and dollar_figure of home_office deduction of the excess unreimbursed employee and other miscellaneous expenses that he had previously reported on schedule a itemized_deductions as business profit loss as a result of these amendments petitioner claimed a dollar_figure refund with respect to form_1040 respondent disallowed the entire deduction for excess unreimbursed employee and other miscellaneous expenses and all but dollar_figure of the deduction for charitable_contributions based on these disallowances respondent issued a notice_of_deficiency reflecting a dollar_figure deficiency in tax and a dollar_figure penalty under sec_6662 2petitioner’s tax_return was not introduced into evidence however the amended_return was produced and shows petitioner’s recharacterization of the amounts as indicated the notice_of_deficiency did not address petitioner’s claimed deduction under sec_179 or any other aspect of form 1040x petitioner was an assistant professor of biology at texas a m university the university at all relevant times petitioner’s duties consisted of teaching and scholarly research for which petitioner was provided an office at the university in petitioner entered into a contract with cambridge university press to write a book on bioinformatics--the analysis of information relating to biological structures with the aid of computers the contract identified the parties thereto as the syndicate of the press of the university of cambridge and dr jin xiong department of biology texas a m university in the preface to the book petitioner described the book as based on a compilation of notes he developed over several years of teaching bioinformatics in addition to supplemental research the book was published in and petitioner used it in courses he taught at the university petitioner maintains that for tax purposes his book writing project was a separate business activity petitioner asserts without explaining or introducing corroborating evidence that he 3at trial the parties addressed all items in form 1040x counsel for respondent indicated that the notice_of_deficiency did not take into account form 1040x because the notice_of_deficiency was probably in the process of being prepared when petitioner filed that return nonetheless the court has jurisdiction to determine the correct treatment of all items affecting the tax_year s before it here sec_6214 was not permitted to write the book at his university office but rather he was constrained to write the book at his home petitioner posits that because he used a portion of his home exclusively in connection with his book writing project he is entitled to deduct under sec_280a expenses of dollar_figure relating to that portion of his home used as an office further petitioner claims his book writing project required travel to various libraries in the state for research purposes which generated deductible business travel_expenses finally petitioner claims driving from his home_office to his university office constituted a deductible business_expense petitioner calculated that the expenses attributable to his book writing project which petitioner first deducted as itemized_deductions on his return and subsequently recharacterized as business profit loss totaled dollar_figure discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a welch v 4on his return petitioner claimed and respondent disallowed dollar_figure of schedule a unreimbursed employee and other miscellaneous expenses deductions petitioner recharacterized dollar_figure of this amount on form 1040x as trade_or_business_expenses leaving dollar_figure still claimed as an unreimbursed employee and other miscellaneous expenses deduction as discussed infra at trial petitioner claimed that he was entitled to the schedule a deduction for more than this amount helvering 290_us_111 however pursuant to sec_7491 the burden_of_proof with respect to any factual issue relating to ascertaining the liability for tax shifts to the commissioner if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner’s agents and during the court_proceeding introduced credible_evidence with respect to the factual issue involved as discussed infra we find that petitioner failed to satisfy these requirements therefore the burden_of_proof does not shift to respondent expenses for business use of a taxpayer’s home are deductible under limited circumstances for the expense to be deductible the taxpayer must show that the portion of the home purported to be used for business is the taxpayer’s principal_place_of_business a place where the taxpayer meets or deals with customers clients or patients or a separate structure used in connection with the business it must be used exclusively on a regular basis for these things sec_280a a - c finally in the case of an employee the home_office must be for the convenience_of_the_employer sec_280a flush language petitioner seeks to satisfy the requirements of sec_280a by claiming that a portion of his home was his principal_place_of_business for purposes of the book writing project and that he did not have an employer with respect to his book writing project it is for this reason that petitioner amended his return to recharacterize these expenses as profit loss from a separate business activity petitioner has not convinced us that his book writing project is a separate activity rather than an outgrowth of his university teaching and research while it may be true as petitioner suggests that university professors generally are not required to write books it does not follow that a university professor who writes a book is engaged in a separate business activity petitioner’s book is in the same academic discipline as the one petitioner teaches at the university petitioner’s contract with cambridge university press clearly identifies petitioner as a university professor petitioner based his book at least in part on teaching notes he had developed over the years and he used the book in teaching courses at the university we find that petitioner’s book writing project is so interconnected with his university teaching and research as to not constitute an activity separate from that of his occupation as a university professor see topping v commissioner tcmemo_2007_92 a taxpayer may have only one principal_place_of_business for each business activity in which he is engaged 73_tc_766 where a taxpayer’s business is conducted in part in the taxpayer’s residence and in part at another location the following two primary factors are considered in determining whether the home_office qualifies under sec_280a as the taxpayer’s principal_place_of_business the relative importance of the functions or activities performed at each business location and the amount of time spent at each location see 506_us_168 because he was a university professor petitioner’s teaching and research functions at the university were of primary importance petitioner’s book writing project which was performed at his home was of secondary importance petitioner did not show that as a university professor he spent more time working at home than at the university accordingly petitioner’s principal_place_of_business as a university professor was the university moreover we believe petitioner maintained an office in his home not for the convenience of the university his employer but rather for his own convenience see cadwallader v commissioner tcmemo_1989_356 affd 919_f2d_1273 7th cir mathes v commissioner tcmemo_1990_483 therefore we hold that petitioner’s use of his home for his book writing project does not qualify it as a home_office consistent with his treatment of a portion of his home as a home_office petitioner claimed an dollar_figure deduction for_the_use_of his passenger_vehicle for business travel and transportation the claimed travel expense consisted of expenses petitioner incurred in driving from his home to various libraries in the state in order to gather material for his book as well as the expenses he incurred in driving from his home to his office at the university even were we to hold that petitioner’s book writing project was a separate business activity and that petitioner maintained a home_office the deduction for these claimed driving expenses would not be allowable because those claimed deductions have not been adequately substantiated in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible sec_162 an expense is considered ordinary for these purposes if it is normal or customary within a 5even were we to hold that petitioner’s book writing project was separate from his employment as a university professor petitioner would still not be entitled to the claimed home_office deduction because sec_280a would limit the amount of the home_office deduction to the amount of income produced from the book the parties do not dispute that in the tax_year in issue petitioner had not yet written the book and therefore did not have any income from the book writing project particular trade business or industry 308_us_488 an expense is considered necessary if it is appropriate or helpful for the development of the business 320_us_467 personal living or family_expenses on the other hand are generally not deductible sec_262 if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction but we bear heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in the case of expenses paid_or_incurred with respect to travel and certain listed_property sec_274 overrides the cohan_rule and those expenses are deductible only if the taxpayer meets the stringent substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for these expenses only certain types of documentary_evidence will suffice passenger automobiles are listed_property under sec_280f and strict substantiation is therefore required sec_274 no deduction is allowed for any travel or transportation expense unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose for the use sec_1_274-5t temporary income_tax regs fed reg date adequate_records include the maintenance of an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date taxpayers may use a standard mileage rate established by the internal_revenue_service in lieu of substantiating the actual amount of the expenditure see sec_1_274-5 income_tax regs the standard mileage rate is generally multiplied by the number of business miles traveled see revproc_2002_61 2002_ 2_cb_616 in effect for transportation_expenses incurred during the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile sec_1_274-5 income_tax regs the taxpayer must still establish the actual mileage the time and the business_purpose of each use nicely v commissioner tcmemo_2006_172 sec_1_274-5 income_tax regs petitioner submitted a travel log consisting of a collection of preprinted forms which he had filled in showing the details of travel on particular dates the travel log was not prepared contemporaneously with the claimed business travel but rather was a reconstruction based on petitioner’s recollection of travel during the travel log was prepared after petitioner had been contacted by respondent’s agents in connection with an audit of petitioner’s tax_return the travel log was unsupported by any other documentation such as a calendar or receipts and petitioner admitted that the log contained several errors even if petitioner maintained an office in his home for the convenience of the university which we find he did not the travel log does not meet the substantiation requirements of sec_274 and petitioner’s use of his automobile for his trips to libraries around the state did not generate any business deduction petitioner’s claimed transportation_expenses reflecting the use of his vehicle to drive from his home to the university were 6at trial respondent conceded that other expenses for trips out of state and abroad for the purpose of attending conferences and the like are adequately substantiated and are therefore deductible supported only by petitioner’s testimony that his office at the university wa sec_5 to miles from his home we would not allow any deduction for transportation_expenses due to this lack of substantiation petitioner’s use of his vehicle to drive from his home to the university was simply a cost of commuting a nondeductible expense see sec_1_262-1 income_tax regs most of the excess unreimbursed employee and other miscellaneous expenses deduction petitioner claimed pertains to his home_office the remainder of the deduction consists of expenses_incurred for subscriptions to scholarly journals which respondent conceded at trial are deductible the cost of meals petitioner shared with colleagues while discussing work-related matters and the cost of trading stocks petitioner held in his roth_ira account all of the claimed expenses for meals were for meals consumed in college station where petitioner worked and resided therefore they were not traveling expenses potentially allowable under sec_162 as expenses_incurred while away from home in pursuit of a trade_or_business furthermore a deduction for meals and entertainment_expenses like the deduction for travel 7in his notice_of_deficiency respondent disallowed petitioner’s claimed dollar_figure other miscellaneous expenses deduction apparently relating to gambling_losses and a dollar_figure deduction for a capital_loss petitioner did not dispute these items in his pleadings or at trial and we therefore treat these items as conceded by petitioner see rule b expenses is subject_to the strict substantiation requirements of sec_274 sec_274 petitioner submitted receipts for restaurant meals which show the dates and amounts of the meals but not the business_purpose of the meals or the business relationship to petitioner of persons with whom he shared the meals see sec_274 flush language sec_1_274-5t temporary income_tax regs fed reg date petitioner’s testimony in this regard was vague and unconvincing and the record does not meet the statutory requirements for substantiation even if the claimed expense might be allowable if incurred while away from home in pursuit of a trade_or_business the claimed deduction for meals represents a personal_expense and is not allowable see sec_1_262-1 income_tax regs petitioner deducted the trading costs he incurred in purchasing and selling securities held in his roth_ira petitioner does not claim to be a dealer_in_securities nor does he point to any statutory provision that might justify treating his trading costs other than in the usual manner as additions to or subtractions from his basis for purposes of computing gain_or_loss on sale see sec_1221 397_us_572 sec_1_263_a_-2 income_tax regs these trading costs are not deductible in his amended_return petitioner sought to deduct dollar_figure under sec_179 with respect to the business use of a motor_vehicle the vehicle is the same one petitioner used for travel and transportation and the business use claimed is the book writing project amounts paid to acquire machinery equipment and similar_property having a useful_life substantially beyond the taxable_year are capital expenditures and generally are not deductible sec_263 sec_1_263_a_-2 income_tax regs if the capital_expenditure is for property used in a trade_or_business or held_for_the_production_of_income the taxpayer may be allowed a deduction for depreciation under sec_167 see eg 503_us_79 alternatively the cost may be expensed pursuant to sec_179 if the requirements of that section are satisfied the cost may not be expensed however in the absence of an election sec_179 visin v commissioner tcmemo_2003_246 sec_1_179-5 income_tax regs furthermore sec_179 limits the amount of the deduction to the amount of taxable_income derived from the trade_or_business although a disallowed deduction may be carried over to later tax years sec_179 and b we have already found that petitioner’s book writing project was not a separate trade_or_business the vehicle was not a capital_asset in petitioner’s hands and therefore he is not entitled to depreciate it or to expense any part of its cost under sec_179 even if petitioner’s book writing project had constituted a separate trade_or_business the sec_179 deduction would not be allowable because petitioner did not have any income from the sale of the book in respondent properly disallowed the claimed deduction under sec_179 petitioner claimed a deduction of dollar_figure for charitable contributions--dollar_figure of which was for contributions of property and dollar_figure was for cash contributions respondent disallowed all of the deduction for cash contributions and all but dollar_figure of the deduction for contributions of property sec_170 allows a deduction for charitable_contributions during the taxable_year if they are verified as provided in the regulations sec_170 no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the qualified donee organization sec_170 this written acknowledgment must state the amount of cash and a description but not necessarily the value of any property other than cash the taxpayer donated and whether any consideration was given to the taxpayer sec_1_170a-13 income_tax regs 8furthermore petitioner failed to substantiate the portion of the use of the vehicle that could be attributed to business rather than personal_use although petitioner did not present any documentary substantiation of his cash charitable_contributions he testified that he had made such contributions to his local church we find this part of petitioner’s testimony credible therefore the claimed cash contributions totaling dollar_figure are deductible the claimed deduction for charitable_contributions of property was substantiated by receipts from a charitable_organization and by receipts showing the acquisition_cost to petitioner of some donated property such as a bicycle and artwork but petitioner did not substantiate the date-of-donation value of the property donated to charity we therefore sustain respondent’s determination that the date-of-donation value of the donated property did not exceed dollar_figure petitioner is therefore entitled to a deduction for contributions of property only in the amount of dollar_figure as noted supra respondent determined a sec_6662 penalty for pursuant to sec_6662 and b and a taxpayer is liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or any substantial_understatement of tax in addition a taxpayer is liable for the sec_6662 penalty with respect to the portion of the underpayment_of_tax attributable to any substantial_valuation_misstatement under chapter sec_6662 petitioner’s claimed dollar_figure deduction for home_office expenses was based on his belief that his book writing project was a separate activity from his occupation as a university professor we are unable to find that petitioner was negligent or disregarded rules or regulations in claiming this deduction therefore while that part of the underpayment_of_tax attributable to the dollar_figure claimed deduction for home_office expenses is not subject_to the sec_6662 penalty under sec_6662 it is part of the substantial_understatement_of_income_tax subject_to the sec_6662 penalty under sec_6662 the applicability of sec_6662 to the underpayment attributable to the home_office expenses deduction will depend on the magnitude of the understatement_of_tax as calculated under rule petitioner claimed deductions for business travel and transportation and for meals and entertainment expense for which he apparently maintained no contemporaneous_records at trial petitioner submitted records in support of these deductions that were patently unreliable petitioner further claimed deductions for the trading cost of securities in the absence of any statutory authority for such treatment he also claimed a deduction for a vehicle under sec_179 even though he had no income from the claimed business activity in which the vehicle allegedly was used these deductions were claimed in the absence of a reasonable attempt to comply with the rules and or regulations therefore under sec_6662 that part of the underpayment attributable to these disallowed deductions is subject_to the sec_6662 penalty even if the parties’ rule computation establishes that there was not a substantial_understatement_of_income_tax petitioner claimed a deduction for charitable_contributions of property in excess of the dollar_figure we found to be the value of the contributed_property again independently of the outcome of the parties’ rule computation that part of the underpayment attributable to this substantial_valuation_misstatement is subject_to the sec_6662 penalty under sec_6662 to reflect the foregoing and concessions by the parties decision will be entered under rule
